NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


EDWARD WEBB, DOC #109823,                )
                                         )
              Appellant,                 )
                                         )
v.                                       )
                                         )      Case No. 2D17-4567
STATE OF FLORIDA,                        )
                                         )
              Appellee.                  )
                                         )

Opinion filed July 20, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County, Michelle Sisco,
Judge.

Edward Webb, pro se.



PER CURIAM.


              Affirmed.



NORTHCUTT, SLEET, and ATKINSON, JJ., Concur.